UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
                                        )
GREENPEACE, INC.,                      )
                                       )
            Plaintiff,                  )
                                        )
                                        )
        v.                              ) Civil Action No. 10-2037 (RMC)
                                        )
                                        )
                                        )
THE DOW CHEMICAL COMPANY,              )
et al.,                                )
                                       )
            Defendants.                 )
_______________________________________)



                                  MEMORANDUM OPINION

               Greenpeace, Inc. (“Greenpeace”) accuses targets of its environmental campaigns and

others of civil racketeering in connection with alleged corporate espionage intended to interfere with

those campaigns. However, Greenpeace’s Complaint fails to establish a direct connection between

the alleged federal criminal acts and any injury Greenpeace might have suffered. The racketeering

counts will be dismissed for failure to state a claim. The Court declines to exercise supplemental

jurisdiction over the remaining claims, which are all cognizable under state law. Accordingly, the

Complaint will be dismissed.

                                              I. Facts

               Greenpeace brings its Complaint against The Dow Chemical Company (“Dow”),

Sasol North America, Inc. (“Sasol”), Ketchum, Inc. (“Ketchum”), Dezenhall Resources, Ltd.


                                                  1
(“Dezenhall”) (collectively the “Corporate Defendants”); and Timothy Ward, Jay Arthur Bly,

Michael Mika, and George Ferris (collectively the “Individual Defendants”) for compensatory,

statutory, and punitive damages.

                 Greenpeace is a nonprofit corporation headquartered in Washington, D.C. and

incorporated under the laws of California. Founded in 1971, Greenpeace is one of the oldest and

largest environmental organizations in the world. It campaigns to protect the oceans and ancient

forests and to end toxic pollution, global warming, nuclear hazards, and genetic engineering. Compl.

¶ 7 [Dkt. #1].

                 Dow sells chemical, plastic, and agricultural products and services. Id. ¶ 8. As

relevant here, Sasol (then CONDEA Vista)1 made ethylene dicloride and vinyl chloride at a

manufacturing facility in Lake Charles, Louisiana. Id. ¶ 9. Ketchum and Dezenhall (then Nichols-

Dezenhall)2 are public relations firms that were hired by Dow and Sasol, respectively, to aid in

securing information regarding environmental campaigns affecting the companies’ businesses. Id.

¶¶ 58, 95. The Individual Defendants were all managers for Becket Brown International, Inc.

(“BBI”), a now-defunct private security firm allegedly composed of former officers of the Secret

Service and Central Intelligence Agency. Id. ¶¶ 12-15, 20. Greenpeace alleges that the Corporate



       1
          See Compl. ¶ 9 (“Sasol North America, Inc., is a for-profit producer of commodity and
specialty chemicals incorporated in Delaware and headquartered in Houston, Texas. The company
was founded in 1984 under the name CONDEA Vista Company. In 1991, it became a wholly-owned
subsidiary of RWE-DEA AG, a German oil and gas producer. On March 1, 2001, Sasol Ltd.
purchased CONDEA Vista Company from RWE-DEA AG and CONDEA Vista changed its name
to Sasol North America, Inc., a subsidiary of Sasol Ltd.”). During the time periods relevant to the
Complaint the entity was CONDEA Vista Company (“CONDEA Vista”).
       2
           Dezenhall was known as Nichols-Dezenhall until 2004 when co-founder David Nichols
left the firm. Compl. ¶ 11.

                                                  2
Defendants hired BBI to obtain confidential information from Greenpeace through various unlawful

means. Id. ¶ 21.

               Greenpeace alleges that, between 1998 and 2000, all Defendants conspired to and did

surveil, infiltrate, and steal confidential information from Greenpeace with the intention of

preempting, blunting, or otherwise thwarting its environmental campaigns. It also alleges that BBI,

Sasol, Dezenhall, and the Individual Defendants fraudulently infiltrated an environmental group that

was an ally of Greenpeace, the Calcasieu League for Environmental Action Now (“CLEAN”), and

used email to forward, i.e., “wire,” information about Greenpeace to BBI and, ultimately, Dezenhall

and Sasol. Id. ¶¶ 33, 172(b).

               During the relevant period, Greenpeace was involved in campaigns that targeted the

practices or products of Sasol and Dow, specifically Sasol’s vinyl chloride production, which

allegedly emitted toxic chemicals into the Lake Charles region of Louisiana, and Dow’s

manufacturing activities, which create dioxin, as well as its products containing genetically modified

organisms. Id. ¶ 18. In its efforts in Louisiana, Greenpeace was allied with CLEAN. Id. ¶ 33. In

response to Greenpeace’s campaigns, the Corporate Defendants retained BBI to gather and collect

information regarding Greenpeace in surreptitious and allegedly illegal ways. The Complaint

identifies two different conspiracies involving BBI and the Individual Defendants to secure

confidential information from Greenpeace, the first involving Sasol and Denzenhall and the second

involving Dow and Ketchum. Id. ¶ 55. Greenpeace became aware of these activities through a 2008

article in Mother Jones that used information made available by a former BBI principal to expose

the Defendants’ alleged illegal activities. Id. ¶¶ 24, 108.

               According to the Complaint, BBI identified Greenpeace as a “target” and, in a 1998


                                                  3
memorandum, described its efforts to monitor “environmental activist groups,”3 through which it

was able to provide “insight into the scheduling of environmental protests and actions of the group,

corporate targets, the tracking of maritime cargo by the group, and internal political issues of the

group.” Id. ¶ 22. As part of its monitoring activity, BBI is alleged to have broken into Greenpeace’s

offices, stolen its confidential documents, and engaged in physical and electronic surveillance of

Greenpeace and its ally organizations. The Corporate Defendants allegedly paid for these activities.

Id. ¶ 50. For example, between October 1998 and July 1999, Dezenhall paid BBI approximately

$150,000 to work on the “U Street Project,” which provided information to Sasol. Id. ¶¶ 52-53.

The objective of this project was to gather information from Greenpeace “about the organization’s

campaigns against the manufacture and sale of plastics containing polyvinyl chloride; its donors and

funding sources; its connections with the United States Attorney General and other regulators in

federal government; and its political support.” Id. ¶ 52. In addition, it is alleged that Sasol paid BBI

directly for the “Lake Charles Project,” through which BBI monitored environmental campaigns

affecting Sasol’s plant in Louisiana. Id. ¶ 64. Likewise, between October 1998 and January 2001,

Ketchum paid BBI more than $125,000 to obtain confidential information from Greenpeace for

Dow. Id. ¶ 95.

                 Defendants allegedly used various tactics in order to gain Greenpeace’s confidential

information. In particular, BBI allegedly obtained documents and records from dumpsters4 and

       3
         The Complaint alleges that the Center for Food Safety, Friends of the Earth, GE Food
Alert, Fenton Communications, the National Environmental Trust and the Institute for
Agriculture & Trade Policy were also investigated. Compl. ¶ 23.
       4
         It is alleged that Metropolitan Police Officer James Daron was retained by BBI as a
subcontractor to use his official police badge to gain access to the dumpsters that were enclosed and
secured behind a locked fence. Compl. ¶ 26.


                                                   4
recycling bins at Greenpeace’s offices and also acquired documents through false pretenses, a

practice defined by Greenpeace as “D-lines.”5 Id. ¶ 25. Each instance of purloining Greenpeace’s

internal, confidential documents allegedly “involved trespassing on private property and stealing

documents where Greenpeace had a reasonable expectation of privacy.” Id. ¶ 27. Such incursions

occurred “well over a hundred times over at least a two year period.” Id. (emphasis omitted). The

Individual Defendants are alleged to have “personally directed and/or conducted [such activities] at

Greenpeace’s offices in Washington, D.C.” Id. ¶ 26. Defendants, directly and/or through their

agents, moved documents stolen through these activities from the District of Columbia to Maryland.6

Id. ¶ 154.

               The Individual Defendants and/or their agents are also alleged to have employed

extensive physical surveillance, infiltration, and intrusion to obtain information from and about

Greenpeace on behalf of the conspirators, such as: 1) sending a spy to pretend to apply for a position

as a Greenpeace volunteer who used the opportunity to tour its premises and gather information;

2) hiring an individual to infiltrate Greenpeace’s ally in Louisiana, CLEAN, who eventually became

a CLEAN board member and used his position to forward confidential information to BBI; and

3) breaking into Greenpeace’s U Street offices and obtaining highly confidential personnel, financial

and employment records. Id. ¶¶ 33-35. The Complaint also states that Individual Defendants Bly,

Mika, Ferris, and/or their agents engaged in unspecified amounts of electronic surveillance, including


       5
         The Complaint alleges that the pristine condition of internal Greenpeace documents
recovered from BBI’s files strongly suggests that they were obtained by outright theft from
Greenpeace’s offices and not just from trash or recycling bins. Compl. ¶ 31.
       6
          The Complaint does not directly address this, but it seems that BBI’s offices were
located in Maryland.


                                                  5
wiretapping and computer hacking on behalf of the conspirators. Id. ¶ 36. In addition, BBI allegedly

obtained records of calls made to and from cell phones leased by Greenpeace for use in Louisiana.

Id. ¶ 69. As a result of these activities, BBI is alleged to have obtained a variety of confidential,

internal Greenpeace documents, including:

               campaign planning documents; confidential donor letters and
               records of contributions; internal communications; confidential
               legal memoranda; privileged attorney-client communications;
               financial reports, balance sheets and budgets; passwords for
               private electronic mailing lists; Greenpeace credit card account
               numbers; and highly-sensitive personal information about
               Greenpeace employees such as Social Security Numbers, personal
               bank account statements and employment agreements.

Id. ¶ 46. Allegedly, the confidential information obtained by BBI was generally shared with Sasol

and Dow through Dezenhall and Ketchum. Id. ¶ 53.

               Greenpeace filed suit on November 29, 2010, after it was alerted of these activities

through the 2008 Mother Jones article.7 Against all Defendants, it brings common law or state

statutory claims for trespass, invasion of privacy by intrusion, conversion, trespass to chattel, and

misappropriation of trade secrets under the District of Columbia Uniform Trade Secrets Act, D.C.

Code § 36-401. It also brings federal claims under the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. § 1962(c) (conducting an enterprise through a pattern of

racketeering activity) and § 1962(d) (conspiracy to violate RICO). The alleged racketeering

activities that form the basis for Defendants’ RICO violations consist of transmission of stolen goods

in interstate commerce, in violation of 18 U.S.C. § 2314 (against all Defendants), and wire fraud,

in violation of 18 U.S.C. § 1343 (against Sasol, Dezenhall, and Individual Defendants). The


       7
        Because Greenpeace had no knowledge of the alleged corporate espionage, the instant
Complaint is timely and Defendants’ arguments to the contrary are rejected.

                                                  6
Complaint also alleges two different conspiracies to violate RICO, one involving Dow, Ketchum,

and the Individual Defendants and the other involving Sasol, Dezenhall, and the Individual

Defendants.

                Specifically, the Complaint alleges a pattern of racketeering activity composed of

“multiple predicate acts consisting of the transportation of stolen goods in violation of 18 U.S.C. §

2314 by transporting, transmitting, and/or transferring documents in interstate commerce after

stealing them from Plaintiff.” Compl. ¶ 154. “As a direct and proximate result” of these acts,

Greenpeace’s “intellectual property was diminished in value, and Plaintiff’s business –

environmental campaigns – was interfered with. In addition, Plaintiff subsequently incurred

expenses in trying to determine the nature and scope of Defendants’ intrusion and

misappropriations.” Id. ¶ 157. Additionally, through their agents, BBI, Sasol, and Dezenhall are

alleged to have infiltrated CLEAN and used email to defraud Greenpeace of proprietary information

in violation of the wire fraud statute, 18 U.S.C. § 1343.8 Compl. ¶ 172(b). The same damages,

diminution of intellectual property value, business interference, and subsequent costly investigation,

are alleged as result of this activity. Id. ¶ 175.

                All Defendants move to dismiss the Complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). In addition, Dow, Sasol, and the Individual Defendants

move for dismissal under Federal Rule of Civil Procedure 12(b)(1). Mr. Ferris also moves for

summary judgment, claiming that he was only employed by BBI for one month of the time period

during which the Defendants undertook the activities alleged in the Complaint.



        8
         The Complaint also vaguely alleges that telephones were used to perpetrate this fraud,
but does not allege any specific instances of or manner in which telephones were utilized.

                                                     7
                                         II. Legal Standard

                A. Motion to Dismiss

                A motion to dismiss pursuant to Rule 12(b)(6) challenges the adequacy of a complaint

on its face, testing whether a plaintiff has properly stated a claim. FED . R. CIV . P. 12(b)(6). Federal

Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Id. 8(a)(2). A complaint must be sufficient “to

give a defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted). Although a complaint does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement

to relief “requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Id. The facts alleged “must be enough to raise a right to relief above

the speculative level.” Id. Rule 8(a) requires an actual showing and not just a blanket assertion of

a right to relief. Id. at 556 n.3. “[A] complaint needs some information about the circumstances

giving rise to the claims.” Aktieselskabet Af 21. Nov. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 17 n.4

(D.C. Cir. 2008).

                A court must treat the complaint’s factual allegations as true, “even if doubtful in

fact.” Twombly, 550 U.S. at 555. However, a court need not accept as true legal conclusions set

forth in a complaint. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. “While

legal conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Id. at 1950.

                In order to survive a motion to dismiss, a complaint must contain sufficient factual


                                                   8
matter to state a claim for relief that is “plausible on its face.” Twombly, 550 U.S. at 570. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 129 S. Ct. at 1949. When a plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged, then the claim has facial plausibility. Id.

                B. Civil RICO

                A RICO violation under § 1962(c) consists of four elements: (1) conducting (2) an

enterprise (3) through a pattern (4) of racketeering activity. Western Assocs. Ltd. Pshp. v. Market

Square Assocs., 235 F.3d 629, 633 (D.C. Cir. 2001); See 18 U.S.C. § 1962(c) (“It shall be unlawful

for any person employed by or associated with any enterprise engaged in, or the activities of which

affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in the conduct

of the enterprise’s affairs through a pattern of racketeering activity...”). “Racketeering activity”

requires the commission of specified predicate criminal acts that are defined by statute. Market

Square, 235 F.3d at 633. RICO requires at least two overt acts of racketeering activity in order to

establish a pattern. 18 U.S.C. § 1961(5). Further, these acts must be related and must “amount to

or pose a threat of continued criminal activity.” H.J. Inc. v. Northwestern Bell Telephone Co., 492

U.S. 229, 239 (1989). It is also a violation of the RICO statute to conspire to violate any subsection

of 18 U.S.C. § 1962. See 18 U.S.C. § 1962(d)

                RICO specifically allows civil enforcement:

                [A]ny person injured in his business or property by reason of a
                violation of section 1962 of this chapter [18] may sue therefor in
                any appropriate United States district court and shall recover three
                fold the damages he sustains and the cost of the suit, including a
                reasonable attorney’s fee....


                                                   9
18 U.S.C. § 1964(c) (emphasis added). To maintain standing to sue for a violation of § 1962(c), a

plaintiff must allege that (1) he suffered an injury to his business or property and that (2) defendant’s

RICO predicate acts were the cause of the injury. Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479,

495-97 (1985) (stating that plaintiff only has standing to the extent that he has been injured “by the

conduct constituting the [RICO] violation”).

                In order to state a claim under civil RICO, injured parties must show that the RICO

predicate offense was not only the ”but for” cause of their injury, but the proximate cause as well.

Holmes v. Securities Investor Protection Corp., 503 U.S. 258, 268 (1992); Hemi Grp., LLC v. City

of New York, 130 S. Ct. 983, 989 (2010). Proximate cause requires “some direct relation between

the injury asserted and the injurious conduct alleged." Holmes, 503 U.S. at 268. “A link that is too

remote, purely contingent, or indirect is insufficient.” Hemi Grp., 130 S. Ct. at 989 (internal

citations omitted).

                                             III. Analysis

                The Complaint fails to establish that Defendants’ RICO predicate acts were the

proximate cause of Greenpeace’s injuries. In this case, the injuries that allegedly stem from

Defendants’ interstate transportation of stolen goods in fact stem from underlying violations of

District of Columbia law that do not constitute racketeering activity for the purposes of § 1962(c).

See 18 U.S.C § 1961(1) (listing criminal acts that constitute racketeering activity). Greenpeace’s

RICO claim that is based upon violations of the wire fraud statute also suffers from causation issues.

The direct victim of this alleged wire fraud was not Greenpeace, but a third party, and, therefore, the

link between Greenpeace’s injuries and Defendants’ alleged racketeering activity is too attenuated



                                                   10
to be actionable under RICO. Greenpeace’s injuries in both scenarios stand at too remote a distance

from the RICO predicate acts for it to recover.

               A. Counts Six and Eight (Interstate Transportation of Stolen Goods)

               Greenpeace alleges that BBI, as agent of the Corporate Defendants, illicitly obtained

Greenpeace’s confidential documents and transported them across state lines. Compl. ¶ 154. As a

result, in Counts Six and Eight of the Complaint, Greenpeace claims that all Defendants violated 18

U.S.C. § 2314, which criminalizes the transportation, transmission, or transfer “in interstate or

foreign commerce any goods, wares, merchandise, securities or money, of the value of $5,000 or

more, knowing the same to have been stolen, converted or taken by fraud.”9 18 U.S.C. § 2314.

These acts form the basis of Greenpeace’s claim that Defendants engaged in a pattern of racketeering

activity in violation of § 1962(c). Compl. ¶¶ 154, 172.

               Greenpeace describes three injuries arising from Defendants’ alleged activities:

reduction in the value of its intellectual property, interference with its business of environmental

campaigns, and costs of investigation. Id. ¶¶ 157, 175. It states: “Greenpeace’s confidential

documents – including work-product relating to its advocacy, legal memoranda, financial records

and reports, and personal employee information – were stolen.” Pl.’s Opp’n to Mots. to Dismiss by

Defs. Sasol, Denzenhall and Individual Defendants at 17 [Dkt. # 69] (“Pl.’s Opp’n”).10 These
       9
         The term “interstate commerce” includes commerce between one state, territory,
possession, or the District of Columbia and another state, territory, possession, or the District of
Columbia. 18 U.S.C. § 10.
       10
           It is alleged that these materials were entirely or predominately purloined from trash
containers located in a secure area at the rear of the buildings in which Greenpeace located its
office, to which BBI investigators gained access by paying an off-duty police officer performing
security functions. Compl. ¶ 26-27. The parties dispute whether Greenpeace had a continued
ownership and expectation of privacy in discarded documents; the Court need not resolve this
question given the resolution of the motion on other bases.

                                                  11
documents were transported between the District of Columbia and Maryland on multiple occasions.

Compl. ¶¶ 154, 172. Greenpeace argues that its “ability to control the timing and release of its

announcements, reports, and actions is a form of currency; the loss of its ability to control the release

of its own intellectual property diminishes its value.” Pl.’s Opp’n at 18. Greenpeace’s own

arguments demonstrate the locus of the harm alleged in Counts Six and Eight: theft and loss of

confidentiality, but not the transport of stolen materials across state lines. While stealing the

documents and disseminating their contents might be proximate to the claimed injuries, the actual

transportation of the documents to Maryland did not affect Greenpeace’s alleged injuries. It is

happenstance that BBI committed its alleged thefts in the District of Columbia and transported stolen

documents to its offices in Maryland; the same ills would have befallen Greenpeace had BBI been

officed in the District.

                A RICO violation requires a direct connection between the predicate criminal act and

the injury. Hemi Grp., 130 S. Ct. at 989; Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 460

(2006) (“When a court evaluates a RICO claim for proximate causation, the central question it must

ask is whether the alleged violation led directly to the plaintiff’s injuries.”). To maintain its RICO

cause of action, Greenpeace must directly tie its injuries to the movement of its documents across

state lines, i.e., from the District to Maryland. But, as Greenpeace admits, “[t]he diminished value

of [its] property was a direct result of its theft and dissemination to a wide audience,” Pl.’s Opp’n

at 20, not its interstate transportation.

                Greenpeace’s argument that Defendants’ RICO violations were “theft and interstate

transportation of property,” Pl.’s Opp’n at 20, is inaccurate. “Theft” is a violation of the District of

Columbia’s criminal law, see, e.g., D.C. Code § 22-3211, and is not a predicate criminal act for the


                                                   12
purposes of RICO. See 18 U.S.C § 1961(1). Transportation of stolen goods across state lines,

18 U.S.C. § 2314, constitutes the relevant criminal act for RICO purposes, not the initial thievery.

                Greenpeace resists this conclusion. It argues that “there are no intervening steps

between Defendants’ misconduct and the injuries alleged,” and that “[t]he theft of Greenpeace’s

property, and attendant reduction in its value, was a direct result of the D-Lines, infiltration, and

surveillance perpetrated against it.” Pl.’s Opp’n at 21. Assuming that each of these allegations is

true, as the Court must when considering a motion to dismiss, Leatherman v. Tarrant Cnty.

Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 164 (1993), they continue to revolve

around “theft” of goods and intelligence and not the alleged offense of interstate transportation of

stolen goods.

                Greenpeace recognizes that “the compensable injury necessarily is the harm caused

by the predicate acts.” Pl.’s Opp’n to Mots. to Dismiss by Defs. Dow, Ketchum, and Individual

Defendants at 21 [Dkt. # 66] (quoting Sedima, 473 U.S. at 480 (1975)). However, it fails to make

any connection between its alleged injuries and the predicate act of interstate transportation of stolen

goods – much less a direct link. Since neither theft nor dissemination of stolen material makes out

a predicate act on which a RICO violation may be based, the RICO allegations in Counts Six and

Eight based on such actions fail to state claim.

                It appears Greenpeace believes that because federal law makes it a crime to transport

stolen goods across state lines, it can federalize the theft itself without regard to interstate

transportation. Not so. Such an analysis offends the principles of federal-state relations; RICO was

not intended to federalize offenses against state law where its requirements are not met. See HMK

Corp. v. Walsey, 828 F.2d 1071, 1076 (4th Cir. 1987) (explaining that to permit plaintiffs that are


                                                   13
not victims of a pattern of racketeering within the meaning RICO to bring federal claims “would

deprive states of jurisdiction over local controversies in a way Congress never intended”); Gross v.

Waywell, 628 F. Supp. 2d 475, 482 (S.D.N.Y. 2009) (noting that an exercise of federal court

jurisdiction in cases that fall short of RICO’s substantive threshold implicates questions of

federalism and would threaten to “federalize garden-variety state common law claims”). A theft

committed in the District of Columbia violates the tranquility of its own citizens, not necessarily that

of the citizens of neighboring states. When, however, a thief transports his booty from one state to

another to sell there, neither state can fully prosecute because parts of the crime occurred in different

jurisdictions. See United States v. Sheridan, 329 U.S. 379, 385 (1946) (explaining that in

criminalizing interstate transportation of stolen goods Congress “contemplated coming to the aid of

the states in detecting and punishing criminals whose offenses are complete under state law, but who

utilize the channels of interstate commerce to make a successful getaway and thus make the state's

detecting and punitive processes impotent”). Federal law addresses this issue, but it does not change

the specific nature of the federal crime: knowingly transporting stolen goods across state lines. It

is the knowing transportation of stolen goods, not the theft itself, that is a federal crime.

                Even if Greenpeace were able to establish a link between its injuries and the interstate

transportation of its confidential documents, its claim would still suffer because it fails to plead that

Defendants engaged in the interstate transportation of stolen goods worth at least $5,000, as required

by 18 U.S.C. § 2314.11 Greenpeace makes general claims in its Complaint that the Defendants paid

BBI over $100,000 for information pertinent to Greenpeace. See Compl. ¶¶ 52, 95. It argues that


        11
           Given its disposition of the Complaint, the Court does not address arguments that the
intellectual property and documents assertedly stolen from Greenpeace do not constitute “goods,
wares, merchandise, securities or money” as required by 18 U.S.C. § 2314.

                                                   14
these allegations show the value of the goods transported to Maryland because they prove the

documents’ worth in the thieves’ market. Pl. Opp’n at 29-30. However, these payments were for

the alleged package of services provided by BBI to the Corporate Defendants that included

intrusions, surveillance, and briefings for the benefit of all Defendants. See Compl. ¶ 100 (“Ketchum

paid BBI more than $125,000 for engaging in unlawful activities.”), ¶ 126 (Defendants paid for

“hundreds of intrusions and briefings over an extended period of time.”). Payment for BBI’s

services overall does not support an inference that the documents transported on any one occasion

by BBI were worth at least $5,000, let alone that BBI transported documents of that value on at least

two occasions as required by RICO. See 18 U.S.C. § 1961(5).

               B. Count Eight (Wire Fraud)

               In addition to violations of § 2314, Greenpeace also relies on alleged acts of wire

fraud in violations of 18 U.S.C. § 1343 as predicate acts to support its RICO claims against Sasol,

Dezenhall, and the Individual Defendants. Greenpeace states that a BBI agent, Dick Rogers, used

“false pretenses” to gain a seat on the board of Greenpeace’s ally, CLEAN, in order to monitor

information related to Greenpeace. See Compl. ¶ 172(b). It seems that Greenpeace worked with

CLEAN in its campaign to expose the hazards of defendant Sasol’s (then CONDEA Vista) vinyl

chloride manufacturing in Lake Charles, Louisiana. See id. ¶¶ 56-70. From his position on the

board, Mr. Rogers “forwarded confidential e-mails related to Greenpeace to BBI agents,” and

Greenpeace alleges that the “interstate use of email and/or telephone was a part of the essential

scheme to defraud CLEAN and Greenpeace of proprietary information.” Id. ¶ 172(b). Greenpeace

does not allege that its own confidential information or communications were forwarded, rather, it

states that e-mails from CLEAN’s e-mail system were forwarded by Mr. Rogers. Greenpeace alleges


                                                 15
that, as a result of this conduct, it suffered a reduction in the value of its intellectual property,

interference with its business of environmental campaigns, and the costs of investigation. Id. ¶ 175.

                Here, too, Greenpeace faces an insurmountable hurdle arising from the requirement

of proximate cause because the direct victim of Defendants’ alleged actions was a third party.

Greenpeace stands at a distance from the criminal activity in question and fails to allege a direct link

between the injury asserted and the alleged predicate acts as the Supreme Court instructs. See

Holmes, 503 U.S. at 269-70.

                   Although directness of relationship is not the sole
                   requirement of [RICO] causation, it is one of its central
                   elements for a variety of reasons. First, the less direct an
                   injury is, the more difficult it becomes to ascertain the
                   amount of a plaintiff’s damages attributable to the violation,
                   as distinct from other, independent factors. Second, quite
                   apart from problems of proving factual causation,
                   recognizing claims of the indirectly injured would force
                   courts to adopt complicated rules apportioning damages
                   among plaintiffs removed at different levels of injury from
                   the violative acts, to obviate the risk of multiple recoveries.
                   And, finally, the need to grapple with these problems is
                   simply unjustified by the general interest in deterring
                   injurious conduct, since directly injured victims can
                   generally be counted on to vindicate the law as private
                   attorneys general, without any of the problems attendant
                   upon suits by plaintiffs injured more remotely. . . . [T]hese
                   reasons apply with equal force to suits under § 1964(c) [as
                   to the Clayton Act].

Id. (internal citations omitted). Therefore, “a plaintiff who complained of harm flowing merely from

the misfortunes visited upon a third person by the defendant’s acts was generally said [at common

law] to stand at too remote a distance to recover.” Id. at 268-69. This precise analysis was adopted

and applied in Holmes to civil RICO claims. Id. at 270.

                The Supreme Court in Anza further demonstrated the need for a direct link between


                                                  16
a RICO predicate act and an injury and highlighted why RICO plaintiffs generally cannot recover

for harm that befalls third parties. In Anza, Ideal Steel complained that National Steel, owned by Mr.

and Mrs. Anza, failed to charge required New York State sales tax and thereby was able to lower its

prices without harm to its bottom line, but with resulting harm to Ideal Steel’s competing business.

Anza, 547 U.S. at 454-55. “The RICO violation alleged by Ideal [was] that the Anzas conducted

National’s affairs through a pattern of mail fraud and wire fraud. The direct victim of this conduct

was the State of New York, not Ideal. It was the State that was being defrauded and the State that

lost tax revenue as a result.” Id. at 458. The Court concluded that proximate cause was lacking

because Ideal’s harm from National’s lower prices was “entirely distinct from the alleged RICO

violation (defrauding the State).” Id. It noted that one of the premises of the directness requirement

is the “difficulty that can arise when a court attempts to ascertain the damages caused by some

remote action.” Id. Indeed, as the Court noted, National’s lower prices could have been occasioned

by numerous causes apart from its tax holiday; Ideal’s loss of sales could have been prompted by a

host of reasons other than National’s tax gamesmanship; and attempting to quantify any losses

experienced by Ideal would be completely speculative. Id. at 458-59.

               Greenpeace complains that defendants Sasol, Dezenhall, and the Individual

Defendants violated RICO through “wire fraud.” The relevant statute states:

                  Whoever, having devised or intending to devise any scheme
                  or artifice to defraud, or for obtaining money or property by
                  means of false or fraudulent pretenses, representations, or
                  promises, transmits or causes to be transmitted by means of
                  wire . . . any writings . . . for the purpose of executing such
                  scheme or artifice, shall be fined . . . .

18 U.S.C. § 1343 (emphasis added). This crime contains two elements: 1) a scheme to defraud and



                                                 17
2) use of wires for the purpose of executing that scheme. United States v. Alston, 609 F.2d 531, 536

(D.C. Cir. 1979). However, the direct victim of the Complaint’s allegations of fraudulent pretenses

and a scheme to obtain and transmit property, i.e., email communications, was CLEAN, not

Greenpeace. Given Greenpeace’s indirect relationship to the conduct at issue, any injuries suffered

by Greenpeace because of Defendants’ wire fraud are speculative at best.

               The Anza analysis illuminates the proximate cause issues in this matter. Like the

State of New York, it was CLEAN that was defrauded and dealt with under false pretenses,12 not

Greenpeace. Greenpeace alleges that Mr. Rogers used wires to forward confidential e-mails and

reports related to Greenpeace to BBI, see Compl. ¶ 172(b), but this confidential information

belonged to CLEAN, not Greenpeace. As in Anza, the difficulties in quantifying damage stemming

from actions remote to the plaintiff are present here. The damage suffered by Greenpeace from Mr.

Rogers’s alleged monitoring and forwarding confidential e-mails of another entity would be

extremely difficult to ascertain and distinguish. The success or failure of Greenpeace’s

environmental campaigns could have been caused by any number of pressure points well beyond Mr.

Rogers’s email escapades. If a jury were to consider this claim, it would need to quantify the harm

done to the Louisiana campaign against Sasol and then calculate whether any portion of that befell

Greenpeace rather than CLEAN. The entire litigation would focus on speculative consequences of

the alleged events. “The element of proximate causation recognized in Holmes is meant to prevent

these types of intricate, uncertain inquiries from overrunning RICO litigation.” Anza, 547 U.S. at


       12
          The Court notes the Supreme Court’s holding in Bridge v. Phoenix Bond & Indem.
Co., 553 U.S. 639,661 (2008) that a RICO plaintiff, relying on mail fraud as the predicate
criminal act for defendant’s RICO violation, need not show that it relied on the defendant’s
alleged misrepresentations. Id. at 661. The Court does not find that Greenpeace’s lack of
reliance on Defendants’ misrepresentations are fatal to its claim.

                                                18
460.

               The distance between the scheme perpetrated against CLEAN and the alleged harms

that Greenpeace suffered is too great. This Court can find no direct link between the actions against

CLEAN and Greenpeace’s RICO claims. Accordingly, Greenpeace’s civil RICO claims based upon

Defendants acts of wire fraud will be dismissed.

               C. Counts Seven and Nine (Conspiracy)

               Because Greenpeace fails to state a claim under § 1962(c), its conspiracy claims under

18 U.S.C. 1962(d) must likewise fail. Counts Seven and Nine of the Complaint state Defendants

conspired to violate § 1962(c) in violation of § 1962(d), which renders it “unlawful for any person

to conspire to violate any of the provisions of subsection (a), (b), or (c) of 18 U.S.C. 1962." 18

U.S.C. 1962(d). To establish a violation of § 1962(d), a conspirator must have intended “to further

an endeavor which, if completed, would satisfy all of the elements of a substantive criminal offense.”

Salinas v. United States, 522 U.S. 52, 65 (1997) (using the criminal law of conspiracy to define a

violation of § 1962(d)). In this instance, Greenpeace fails to state a claim under § 1962(c) because

it can tie no injury directly to Defendants’ alleged racketeering activity. Since a claim under

§ 1962(d) must also rest on allegations that Greenpeace was injured by a predicate criminal act or

an act that is otherwise unlawful under RICO, the § 1962(d) counts fail. Beck v. Prupis, 529 U.S.

494, 507 (2000). Counts Seven and Nine will be dismissed.

                                          IV. Conclusion

               For the reasons stated above, the RICO allegations in Counts Six through Nine of the

Complaint will be dismissed because they fail to state a claim. The Court declines to extend

supplemental jurisdiction over the state-law claims otherwise pled. See 28 U.S.C. § 1367(c)(3). As


                                                 19
a result, Counts One through Five of the Complaint will also be dismissed.

       A memorializing Order accompanies this Memorandum Opinion.


Date: September 9, 2011                                       /s/
                                                ROSEMARY M. COLLYER
                                                United States District Judge




                                               20